EXHIBIT 10.8 DE-NE0000530 Confidential treatment has been requested for the redacted portions.The confidential redacted portions have been filed separately with the Securities and Exchange Commission. COOPERATIVE AGREEMENT BETWEEN DEPARTMENT OF ENERGY AND USEC Inc. 6903 Rockledge Drive Bethesda, MD 20817 AND American Centrifuge Demonstration, LLC 3oute 23 South Piketon, OH 45661 CONCERNING THE AMERICAN CENTRIFUGE CASCADE DEMONSTRATION TEST PROGRAM 1. Agreement No.: DE-NE0000530 2. Amendment No.: 000 3. Budget Period 1: From: June 1, 2012 To: November 30, 2012 4. Budget Period 2: From: December 1, 2012 To: December 31, 2013 5. Project Period: From: June 1, 2012 To: December 31, 2013 6. Total Estimated Cost of the Agreement:$350,000,000 a) Budget Period 1 Cost: $109,587,730 b) Budget Period 2 Cost: $240,412,270 7. Total Estimated Government Share of the Agreement:$280,000,000 a) Budget Period 1 Government Share: $87,670,184* b) Budget Period 2 Government Share: $192,329,816 8. Total Estimated Recipient Share of the Agreement:$70,000,000 a) Budget Period 1 Recipient Share: $21,917,546 b) Budget Period 2 Recipient Share: $48,082,454 9. Funds Obligated This Action:$87,670,184 equal to up to 39,200MT DUF6 10. Funds Obligated Prior Actions:$000 11. Total Government Funds Obligated: $87,670,184 equal to up to 39, 12. Authority:42 U.S.C. 7256(a) and 42 U.S.C. 2011 et seq. 13. Appropriation Data:Not applicable *The Government Share will be fulfilled through DOE assumption of title and liability for up to 39,200 MT of Depleted Uranium Hexafluoride (DUF6), which the parties agree will be treated as the Government providing $87,670,184 in cost share contributions (80% of the total estimated cost of the agreement for Budget Period 1). This Cooperative Agreement, (hereinafter called the “Agreement” or “Award”), is entered into between the Department of Energy, (hereinafter called the “DOE” or the “Government”), and Recipient.As used herein, Recipient means, jointly: USEC Inc. (hereinafter called “USEC”, which includes where applicable its subsidiaries, affiliates, and successor entities), and American Centrifuge Demonstration, LLC (hereinafter “ACD”). FOR USEC INC.FOR THE DEPARTMENT OF ENERGY (Signature)(Signature) /s/ Philip G. Sewell/s/ Beth A.
